184 F.2d 184
LEWIS-HOWE CO., a Corporation, Appellant,v.WAREHOUSE & DISTRIBUTION WORKERS' UNION LOCAL NO. 688 OF INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICA, et al.
No. 14181.
United States Court of Appeals Eighth Circuit.
August 21, 1950.

Victor B. Harris, Charles H. Spoehrer and Luther Ely Smith, Jr., all of St. Louis, Mo., for appellant.
Wiley, Craig & Armbruster and John Joynt, all of St. Louis, Mo., for appellees.
Appeal from the United States District Court for the Eastern District of Missouri.
PER CURIAM.


1
Appeal from District Court dismissed, on stipulation of parties.